DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 04/29/2022.  Claims 1-4, 11 & 15 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 04/29/2022 is acknowledged.  Claims 1-4, 11 and 15, are presented for examination consideration.  Examiner acknowledges applicant’s response and hereby withdraws species restriction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20160284501) in view of Ziegler et al. (20160155596)
Regarding claim 1. Zhou teaches a fuse link [fuse link of fig 1-11, 18-19] comprising: an insulating tube (100) in the form of housing that is an insulating material [i.e. 84 see ¶33] and has space inside [i.e. space in 84]; 
at least one element (200) [see 82, element 170, ¶70] formed in an inner space of the insulating tube (100) and having at least one notched portion (210) formed therein [i.e. curved notches of 170]; 
wherein arrangement of the at least one magnet is determined such that a uniform force for determining an arc direction induced by a magnetic field strength is applied to each of the at least one notched portion (210) of the at least one element (200), and wherein when arc occurs in the at least one notched portion (210) of the at least one element (200) due to inflow of short-circuit fault current [¶70-¶71], 
the at least one magnet (600) induces arc directionality [see 102] in the direction of the force induced by the magnetic direction to provide a rapid cutting effect of the at least one notched portion (210) [¶44-¶46]. 
While Zhou teaches at least one magnet (600) formed within proximity to the insulating tube (100) [i.e. magnets 92 are shown part of insulating tube]. Zhou does not explicitly mention the magnets are in the tube.   Whereas Ziegler teaches a fuse comprising: the magnets placed in the tube [¶29].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange magnets of Zhou’s fuse as shown in Ziegler’s fuse in order to have an improved stability with respect to mechanical influences on the fuse is obtained.

Regarding claim 2. Zhou as modified teaches the fuse link of claim 1, wherein the at least one magnet (600) is disposed in an outer surface of the insulating tube (100) or a inner surface of the insulating tube (100) or the inside of the insulating tube (100) [7 are in inner surface of 1 Ziegler].  

Regarding claim 3. Zhou as modified teaches the fuse link of claim 1, wherein: the at least one magnet (600) is located at a position orthogonal to a direction of current flowing along the at least one element (200) [see fig 7 82 are perpendicular to current in 98 Zhou], arranged in a position straight line to the at least one notched portion (210) of the at least one element (200) [fig 18-19, magnets are positioned parallel to curved notches Zhou] or in a straight line parallel to an intermediate position between each of the at least one notched portion (210), 
and the at least one magnet (600) is a permanent magnet having a polarity of N or S pole forming a magnetic field orthogonal to the direction of the current flowing through the at least one element (200) [i.e. see fig 7, 102 Zhou], or a magnetic substance equivalent thereto.  

Regarding claim 4. Zhou as modified teaches the fuse link of claim 1, wherein when two or more elements (200) are formed, positions of respective notched portions (210) formed on each of the elements (200) are formed to be located on a same line as respective notched portions (210) formed on other elements (200) [fig 18 shows curved notches separating multiple elements Zhou].  

Regarding claim 15. Zhou as modified teaches the fuse link of claim 1, wherein a shape of the at least one element (200) is a straight line [170 can substantially be a straight line Zhou], a triangular wave shape for extending a length of the at least one element (200), a pulse wave shape, or a combination of a triangle wave shape and a pulse wave shape.


Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839